Citation Nr: 1036779	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for status-post 
enterectomy with a duodenal ulcer and hiatal hernia, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1952 to June 1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2004 rating decision, the RO denied entitlement to 
an increased rating for the service-connected disability listed 
above.  The Veteran perfected an appeal regarding this claim.

The Board, in June 2006, remanded the appeal in order to schedule 
the Veteran for a Board hearing.  In an October 2008 document, 
the Veteran withdrew his request for a Board hearing.  See 
38 C.F.R. § 20.704(e).

In May 2009, the Board denied other claims then in appellate 
status, but remanded the claim for an increased evaluation for 
status-post enterectomy with a duodenal ulcer and hiatal hernia.  
Upon review of the subsequent development, the Board finds that 
VA has substantially satisfied the directives contained in the 
May 2009 remand and the claim is ripe for adjudication upon the 
merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated upon 
the merits in this decision has been obtained; the Veteran has 
been provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no indication 
that the Veteran has evidence pertinent to his claim that he has 
not submitted to VA.

2.  The service-connected status-post enterectomy with a duodenal 
ulcer and hiatal hernia is moderate in severity; it is not 
manifested by anemia and weight loss; nor recurrent 
incapacitating episodes averaging 10 days or more in duration at 
least four or more times a year; there are not symptom 
combinations productive of considerable or severe impairment of 
health.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status-post 
enterectomy with a duodenal ulcer and hiatal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, 
Diagnostic Codes 7305, 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

At the time of the May 2009 Board remand, the United States Court 
of Appeals for Veterans Claims (Court)'s holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was binding upon the 
Board.  In Vazquez, the Court outlined a number of requirements 
for notice in a claim for increase.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
subsequently vacated the Court's holding in Vazquez.  After the 
Federal Circuit's decision, in a claim for increase, VA must 
inform the veteran of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, but does not need to provide notice of alternate 
Diagnostic Codes under which the disability may be rated.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
letters regarding this claim in April 2004, April 2006, June 
2008, and February 2010.  The Board is cognizant that in the May 
2009 remand the Board directed that another VCAA letter be 
issued, in part, to provide additional Diagnostic Codes to the 
Veteran, and thus, correct a notice deficiency under the Court's 
holding in Vazquez.  The Veteran has still not been provided such 
a letter.  The notice letters provided, however, satisfy the 
notice requirements in effect after the Federal Circuit vacated 
parts of the Court's holding in Vazquez.  There would be no 
useful purpose in remanding for the issuance of additional notice 
based on this change in case law, and as the Appeals Management 
Center (AMC) complied with the current law, the Board finds that 
VA has substantially complied with the Board remand.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, all but the 
April 2004 VCAA letter were issued after the RO decision that is 
the subject of this appeal.  The AMC cured the timing defect by 
providing complete VCAA notice together with re-adjudication of 
the claim, as demonstrated by the May 2010 Supplemental 
Statements of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006).  As the Supplemental Statement of the Case complied with 
the applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  Accordingly, 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.   Neither 
the Veteran, nor his representative, have indicated any prejudice 
caused by the timing error.  See Shinseki v. Sanders, S.Ct. 1696 
(2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran regarding the claim adjudicated upon the 
merits in this instant decision.  The claims file contains VA 
treatment records and private medical records.  The claims file 
also contains the VA reports from multiple relevant examinations, 
to include the April 2010 VA examination obtained upon remand.  
After review of this examination report, the Board finds that it 
substantially satisfies the Board's directive regarding the 
providing of a VA examination and that it adequately addresses 
the question regarding the severity of the service-connected 
disability.  There is no additional duty to provide a VA 
examination.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim 
adjudicated on the merits in this decision.  Adjudication of the 
claim at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 



Law and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The disability is currently rated under Diagnostic Code 7305, 
located in 38 U.S.C.A. § 4.114, which provides rating criteria 
for duodenal ulcer.  Mild duodenal ulcer, with recurring symptoms 
once or twice yearly, is rated 10 percent disabling.  Moderate 
duodenal ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, is rated 20 percent 
disabling.  Moderately severe duodenal ulcer, less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, is rated 40 
percent disabling.  Severe duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia 
and weight loss productive of definite impairment of health, is 
rated 60 percent disabling.  38 C.F.R. § 4.114. 

The disability may also be rated as a hiatal hernia under 
Diagnostic Code 7346, also located in 38 C.F.R. § 4.114.  
Diagnostic Code 7346 provides that a 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent rating is warranted when 
there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 60 percent rating is warranted 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Ratings under Diagnostic Codes 7305 and 7346 are not to be 
combined.  A single rating will be assigned under the diagnostic 
code that reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114. 



Factual Background

The Veteran asserts that his service-connected disability is more 
severe than contemplated by a 20 percent rating.  The Veteran 
filed his claim for increase in March 2004.  In a September 2007 
letter, the Veteran indicated an increase was warranted because 
he had to sleep with raised pillows, had intermittent and 
increasing difficulty in swallowing, and had heartburn and pain.  
He reported that he had to regurgitate for relief, and had a foul 
breath, respiratory difficulty and hiccoughs frequently.  He also 
wrote that he had a progressive loss of weight and strength owing 
to not being able to eat.

As noted in the May 2009 Board remand, there is evidence of 
weight loss during the pendency of this appeal, with the 
Veteran's current weight being substantially less than at the 
beginning of this appeal.  A January 2004 VA treatment record 
documents a 17 pound loss.

In a May 2004 private treatment record, a clinician wrote that he 
suspected the Veteran had regurgitation related to hiatal hernia 
and low esophageal sphincter pressure.

The Veteran underwent a June 2004 VA digestive conditions 
examination.  The examiner wrote that the Veteran complained of 
residual reflux occurring at nighttime, usually two to three 
times each night waking him up with bile contents in the back of 
his throat.  The Veteran denied acute indigestion or heartburn at 
the present time.  The examiner wrote that the Veteran was able 
to tolerate foods without acute nausea, vomiting, hematemesis, or 
diarrhea.  In the physical examination, the examiner described 
the Veteran as a well-developed, well-nourished, adult male in no 
acute distress.

The Veteran underwent additional VA examinations in September 
2005 that evaluated the disability.  The examiner found that 
there was no dysphagia or hematemesis or melena.  The Veteran 
stated in the past he used to have reflux very frequently, but 
currently just occasionally.  There was no nausea or vomiting.  
The examiner found that the Veteran's general state of health was 
fair, and listed other disabilities contributing to the state of 
his health.  The examiner also noted the Veteran's loss of three 
pounds since brachytherapy for cancer, but noted that the Veteran 
enjoyed a good appetite.  Diagnoses included hiatal hernia.  The 
examiner listed that there was no reflux on EGD, but occasionally 
clinically.  In a separate report, the examiner wrote that the 
Veteran had occasional constipation, but no vomiting, hematemesis 
or melena.   There were no signs of anemia.

In an October 2005 letter, the Veteran wrote that his appetite 
was falling every day, with him having no taste for food from 
time to time.  He wrote that he had lost weight tremendously.  A 
September 2006 VA treatment record documents that the Veteran had 
a decreased appetite.

An October 2007 VA treatment record documents that the Veteran 
had no nausea or vomiting, and that his appetite was adequate.

The Veteran underwent a VA general medical examination in May 
2008.  The examiner wrote that the Veteran had pyrosis two to 
three times weekly.  He had some dysphagia of solid food and had 
needed esophageal dilation in the past for stricture but had 
managed to maintain weight.  The examiner found that the Veteran 
had had no hematemesis or melena, and had no nausea or 
regurgitation associated with the duodenal ulcer and hiatal 
hernia.  After this examination, the examiner found that the 
Veteran was in remarkably good physical shape for his age and the 
primary problem seemed to be associated with the Veteran's non-
service connected conditions of seizure disorder and coronary 
artery disease for which he mainly complained of dizziness and 
occasional syncope.

In a July 2007 VA treatment record, a clinician documented that 
the Veteran had lost weight over the past couple of months and 
the Veteran's wife reported that the Veteran had a poor appetite.

A June 2008 VA treatment record documents that there was no 
significant anemia.  Records dated in 2008 continued to document 
weight loss.  In a November 2008 VA treatment record, a clinician 
wrote that the Veteran had been eating well but was losing 
weight.  A March 2009 treatment record documents that the dosage 
of the medication Depakote had been reduced due to its effect on 
the Veteran's weight loss.

Pursuant to the May 2009 Board remand, the Veteran underwent a VA 
examination in April 2010.  The examiner reported review of the 
claims file.  The Veteran reported that he had difficulty 
swallowing for solid food, having to chew very well (dysphagia).  
The Veteran also reported retrosternal burning pain that occurred 
daily (pyrosis).  There was no hematemesis or melena.  The 
Veteran reported reflux of fluid material that occurred daily 
after meals.  The examiner wrote that vomiting occurred 
approximately once a week.  The Veteran took Omeprazole 20 mg 
twice daily.  There were no side effects.

Physical examination revealed no significant weight loss or gain.  
Nutrition was good and there were no signs of anemia.  Diagnosis 
was large hiatal hernia with gastroesophageal reflux disorder.  
No duodenal ulcer or gastric ulcer were found.  The examiner 
highlighted that the examination showed no anemia and weight 
loss.

The examiner also wrote that there was an esophageal motility 
disorder causing spasm and dysphagia.  The examiner wrote that 
the esophageal motility disorder was a different diagnosis and 
was not associated with the service-connected condition of status 
post enterectomy with a duodenal ulcer and hiatal hernia.

In a May 2010 letter, the Veteran's wife contended that "some of 
the information the doctors wrote were negative and was not what 
[she or the Veteran] said."  She did not provide any specific 
instances.

Additional records of file document similar symptoms as 
documented above.

Analysis

The Board finds that a rating in excess of 20 percent for the 
service-connected disability is not warranted.  The disability 
may be rated under Diagnostic Code 7305 or 7346.  Rating under 
both codes is not allowed.  See 38 C.F.R. §§ 4.14, 4.114.  

Under Diagnostic Code 7305, a higher rating requires evidence of 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more times 
a year.  The record, however, does not show incapacitating 
episodes or anemia.  Although there was evidence of weight loss, 
there is evidence that it was due to medications and lack of 
appetite.  The medication causing weight loss, Depakote, has not 
been indicated as one used for the ulcer disability.  More 
importantly, the most recent evidence, the April 2010 VA 
examination report, indicates that there is not significant 
weight loss.  The multiple VA examinations of record describe the 
Veteran's health, with one describing it as fair.  No examination 
indicates health that is less than fair.  Although there have 
been fluctuations in the severity of the disability, in the 
Board's judgment, the evidence fails to show a moderately severe 
or severe duodenal ulcer disability at any time under appeal.   A 
rating in excess of 20 percent is not warranted under Diagnostic 
Code 7305, located in 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, the higher rating would require the 
evidence to show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
The Board first notes that although a private clinician, in a May 
2004 private treatment record, noted that he suspected the 
Veteran had regurgitation related to hiatal hernia and low 
esophageal sphincter pressure, this opinion is of little 
probative value as he only suspected a causal relationship and 
did not indicate it was at least as likely as not the case.  In 
contrast, in the April 2010 VA examination, the examiner found 
that there was a separate disability unrelated to the service-
connected disability that was causing spasm and dysphagia.  
Further, as discussed above, the evidence indicates fair health 
and lack of anemia.  Without evidence of more impaired health 
related to the service-connected disability or anemia, a higher 
rating under Diagnostic Code 7346, located in 38 C.F.R. § 4.114, 
is not warranted.  The overall disability picture does not 
warrant elevation of the rating to more than 20 percent.  See 
38 C.F.R. § 4.114.

The Board is aware that the Veteran's wife has indicated that 
there are inaccuracies in VA records, but she has not described 
how they are inaccurate.  Without specifics, the Board finds 
there is no duty to further discuss this contention.

As the preponderance of the evidence is against a rating in 
excess of 20 percent for status-post enterectomy with a duodenal 
ulcer and hiatal hernia, the doctrine of reasonable doubt is not 
applicable; a schedular rating in excess of 20 percent is denied.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration.  Step one, 
is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.  If the schedular criteria do not contemplate the 
claimant's level of disability and symptomatology and the 
schedular criteria are therefore found to be inadequate, then 
step two is to determine whether the claimant's disability 
picture is exceptional with such related factors as marked 
interference with employment or frequent periods of 
hospitalization sufficient to render impractical the application 
of the regular schedular criteria.  If the disability picture 
meets the second step, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
symptomatology not already contemplated by the Rating Schedule.  
As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is adequate.  Consequently, referral 
for extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

The Board is cognizant that the Veteran had previously filed a 
claim for a total disability based on individual unemployability 
(TDIU).  This claim was denied in a June 2008 rating decision and 
was not appealed.  It is final.  See 38 U.S.C.A. § 7105.  The 
Veteran indicated that several disabilities caused 
unemployability.  There is no evidence, to include the Veteran's 
statements, indicating that the status-post enterectomy with a 
duodenal ulcer and hiatal hernia alone causes unemployability.  
Based on the denial during the pendency of this appeal, and the 
lack of evidence that re-raises this issue, further consideration 
of the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), as 
it applies to a claim for an increased rating including a claim 
for a TDIU, is unnecessary.





ORDER

Entitlement to an increased evaluation for status-post 
enterectomy with a duodenal ulcer and hiatal hernia, currently 
evaluated as 20 percent disabling, is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


